DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interview with Kari Footland (Reg. No. 55,187) on 6 July 2022.  Claims 12, 15, 16, 20 and 21 have been amended.  Claims 1-11, 14 and 18 were previously cancelled.  Claims 12, 13, 15-17 and 19-21 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in e-mail communication  with Kari Footland (Reg. No. 55,187) on 8 July 2022.

The application has been amended as follows: 

Claims
1-11. (cancelled)
12. (currently amended)  A temperature control apparatus comprising:
a heat absorber or a heat radiator that heats or cools a temperature control target;
a first temperature detector that detects a first temperature around the heat absorber or the heat radiator;
a second temperature detector that detects a second temperature around the temperature control target;
a controller that controls said heat absorber or the heat radiator based on a variable target temperature; and
a variable temperature setter that 
sets the variable target temperature to a first variable target temperature based on the first temperature, the second temperature, and target temperature information indicating a target temperature for the temperature control target,
sets the variable target temperature to a second variable target temperature that is closer to the target temperature than the first variable target temperature, when the first temperature or the second temperature reaches a peak in timing in which a slope of a change in the first temperature or the second temperature changes from a positive direction to a negative direction or to a bottom in timing in which the slope of the change in the first temperature or the second temperature changes from a negative direction to a positive direction, after the variable target temperature is set to the first variable target temperature, and
sets the variable target temperature to the target temperature when a difference between the target temperature and the second variable target temperature is less than or equal to a first predetermined value, after the variable target temperature is set to the second variable target temperature,
wherein the variable temperature setter 

13. (previously presented)  The temperature control apparatus according to claim 12, wherein the target temperature is a temperature that allows formation of a peak of overshooting or a bottom of undershooting for the first variable target temperature. 

14. (cancelled) 

15. (currently amended)  The temperature control apparatus according to claim 12, wherein said variable temperature setter, during the setting of the variable target temperature , further 
(i) detects [[the]]a change to the peak, based on a change in the first temperature being less than or equal to a second predetermined value, during heating 
(ii) detects [[the]] a change to the bottom, based on the change in the first temperature being greater than or equal to the second predetermined value, during cooling 

16. (currently amended)  The temperature control apparatus according to claim 13, wherein said variable temperature setter further sets the variable target temperature using an asymptotic ratio that is an inverse of a peak ratio, and
the peak ratio is defined as a ratio of (i) a difference between a temperature that allows formation of the peak or the bottom for the first variable target temperature of the first temperature and an initial temperature, which is a temperature before the heat absorber or the heat radiator is controlled, and (ii) a difference between the target temperature and the initial temperature. 

17. (previously presented)  The temperature control apparatus according to claim 12, wherein said variable temperature setter repeatedly sets the variable target temperature to the first variable target temperature and to the second variable target temperature so that the variable target temperature is set to gradually approach the target temperature before the variable target temperature is set to the target temperature. 

18. (cancelled) 

19. (previously presented)  The temperature control apparatus according to claim 12, wherein said variable temperature setter further brings the variable target temperature close to the target temperature before the variable target temperature is set to the target temperature by varying the variable target temperature by a least pull-in unit that is outside of a set pull-in range of the target temperature.

20. (currently amended)  A temperature control method using a temperature control apparatus including a heat absorber or a heat radiator that heats or cools a temperature control target, said temperature control method comprising:
detecting a first temperature around the heat absorber or the heat radiator;
detecting a second temperature around the temperature control target;
controlling said heat absorber or the heat radiator based on a variable target temperature; 
setting the variable target temperature to a first variable target temperature based on the first temperature, the second temperature, and target temperature information indicating a target temperature for the temperature control target;
setting the variable target temperature to a second variable target temperature that is closer to the target temperature than the first variable target temperature, when the first temperature or the second temperature reaches a peak in timing in which a slope of a change in the first temperature or the second temperature changes from a positive direction to a negative direction or to a bottom in timing in which the slope of the change in the first temperature or the second temperature changes from a negative direction to a positive direction, after the variable target temperature is set to the first variable target temperature; and
setting the variable target temperature to the target temperature when a difference between the target temperature and the second variable target temperature is less than or equal to a first predetermined value, after the variable target temperature is set to the second variable target temperature. 

21. (currently amended)  A  non-transitory computer readable recording medium on which is stored a computer program used for a temperature control apparatus including a heat absorber or a heat radiator that heats or cools a temperature control target, said computer program that causes the temperature control apparatus to perform a method comprising:
detecting a first temperature around the heat absorber or the heat radiator;
detecting a second temperature around the temperature control target;
controlling said heat absorber or the heat radiator based on a variable target temperature; 
setting the variable target temperature to a first variable target temperature based on the first temperature, the second temperature, and target temperature information indicating a target temperature for the temperature control target;
setting the variable target temperature to a second variable target temperature that is closer to the target temperature than the first variable target temperature, when the first temperature or the second temperature reaches a peak in timing in which a slope of a change in the first temperature or the second temperature changes from a positive direction to a negative direction or to a bottom in timing in which the slope of the change in the first temperature or the second temperature changes from a negative direction to a positive direction, after the variable target temperature is set to the first variable target temperature; and
setting the variable target temperature to the target temperature when a difference between the target temperature and the second variable target temperature is less than or equal to a first predetermined value, after the variable target temperature is set to the second variable target temperature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publication; e.g. U.S. Patent Publication No. 2005/0192681 A1 discloses a control process with a regulator by using a target value signal showing a control target value of the control process; U.S. Patent Publication No. 2006/0159141 A1 discloses an optical transmitting module that reduces a deviation of an emission wavelength even in a wide range of an operating temperature; U.S. Patent Publication No. 2018/0301867 A1 discloses a laser light source device has a semiconductor laser element, a heat transfer portion having thermal conductivity and connected to the semiconductor laser element, a cooler connected to the heat transfer portion on a side different from the semiconductor laser element, a control object temperature measurement section that measures a control object temperature as a temperature of the heat transfer portion or the cooler, an environmental temperature measurement section that measures an environmental temperature of the laser light source device, and a controller that controls the cooler; and U.S. Patent Publication No. 2019/0097390 A1 discloses a laser light source device that has a light source unit including a semiconductor laser element that emits laser light having a predetermined wavelength band at a temperature from an allowable lower limit temperature to an allowable upper limit temperature, a cooler, an element temperature measurement section, a cooler temperature measurement section, and a controller that controls the cooler.

However, none of the prior art of record, alone or in combination, expressly or fairly suggests the specifics of a heat absorber or heat radiator controlled based on a set variable target temperature of a first variable target temperature based on a first temperature around the heater absorber or the heat radiator, a second temperature around a temperature control target, and target temperature information indicating a target temperature for the temperature control target; a second variable target temperature which is closer to the target temperature than the first variable target temperature, when the first temperature or the second temperature reaches a peak in timing in which a slope of a change in the first temperature or the second temperature changes from a positive direction to a negative direction or to a bottom in timing in which the slope of the change in the first temperature or the second temperature changes from a negative direction to a positive direction, after the variable target temperature is set to the first variable target temperature; and the target temperature when a difference between the target temperature and the second variable target temperature is less than or equal to a first predetermined value, after the variable target temperature is set to the second variable target temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show a state of the art with respect to temperature control systems.

U.S. Patent No. 6,408,013 discloses a semiconductor laser control method and a semiconductor laser control apparatus allow an outgoing radiation power of a semiconductor laser to be accurately stabilized to a desired value even if a characteristic of the semiconductor laser changes due to temperature variations or deterioration of life.

European Patent Publication No. EP 1 742 133 A1 discloses a control method for when a work is set on a hot plate and a heat treatment is started, an addition waveform of a target temperature is formed based on a previously formed data of an adjustment value, and a temperature is controlled by adding the addition waveform to the target temperature SP, and with the data of the adjustment value, a variation in temperature of the work is prevented using an interference matrix showing a relation between a target temperature and a temperature of the work. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117